DETAILED ACTION
Response to Amendment
This is a nonfinal office action in response to a communication filed on February 8, 2022.  Claims 72-80 are pending in the application.
Status of Objections and Rejections
The rejection of claim 81 is obviated by Applicant’s cancellation.
All rejections from the previous office action are withdrawn in view of Applicant’s amendment.
New grounds of rejection are presented by the amendments.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 72-80 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The limitation “an array of at least 100 nanopores” in claim 72 is not described in the application as filed.  The specification discloses apparatus 1 having plural recesses 5 have made and used to demonstrate formation of a layer 11, in particular being a lipid layer, and insertion of a membrane protein, in particular α-hemolysin (Specification, page 47, para. 3, lines 1-3), but it does not disclose the membrane protein or α-hemolysin is a nanopore, or the number of nanopores is at least 100 of the claimed device.
Examiner acknowledges an Affidavit filed by Applicant on April 20, 2020.  In the Affidavit, Applicant states the membrane protein pores and membrane channels described in the specification of the ‘956 application (U.S. Application No. 12/339,956) are examples of nanopores (Affidavit, page 2, item 3, lines 2-3).  Applicant states that ‘956 application identifies α-hemolysin as an exemplary membrane pore that α-hemolysin is a protein that has a pore diameter on the order of magnitude of nanometers, and thus commonly referred to and recognized as a nanopore (Affidavit, page 2, item 3, lines 3-7).  As disclosed in ‘956 application, the instant application also discloses the protein pores inserted in the layer using membrane protein pore (Specification, page 46, para. 2, lines 7, 9-10) and membrane channel (Specification, page 35, para. 4, line 4).  The membrane protein preferably comprise α-hemolysin, and the α-hemolysin pore is formed of seven identical subunits heptameric (Specification, page 35, last para., lines 1-2).  However, these descriptions does not provide sufficient support for the limitation “an array of at least 100 nanopores” in the claimed device.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 72-74 and 76-80 is/are rejected under 35 U.S.C. §103 as being unpatentable over Akeson (WO 2008/124107, filed in IDS filed on April 24, 2019) in view of Akeson951 (U.S. Patent Pub. 2003/0099951), and further in view of Hibbs (WO 2007/145748).
Regarding claim 72, Akeson teaches a device for nucleic acid sequencing ([002] lines 1-2: apparatus for characterizing polynucleotides; [003] lines 1: determining the nucleotide sequence of DNA and RNA) comprising:
an array of nanopores (Fig. 9A: illustrating two nanopores as an example; [00122] line 1: the manufactured array; [0013] lines 1-2, 6: in a preferred embodiment the pore or channel is a pore molecule or a channel molecule and comprises a biological molecule, e.g., α-hemolysin; here the pore/channel inside the pore molecule or a channel molecule 14 as shown in Fig. 9A is deemed to be a nanopore) at least 100 nanopores ([00130] lines 2-4: a 600 x 600 array of nanopores can perform 360,000 biochemical reaction and detection/sensing steps at a rate of 1000 Hz, and this enables sequencing of polynucleotides), 
above the array of nanopores, in fluidic contact with the array of nanopores, an upper fluidic region (Fig. 9A; [00125] line 1: a second solution 25 in cis chamber; here the second solution 25 within the cis chamber is in fluidic contact with the nanopores of 
below the array of nanopores, an array of discrete fluidic regions ([00123] line 4: the chamber or well 24; Fig. 9A: showing the chambers or wells 24 are discrete), each discrete fluidic region in fluidic contact with a nanopore of the array of at least 100 nanopores (Fig. 9A: showing each chamber or well in fluidic contact with the pore/channel inside the pore molecule or a channel molecule 14), and each discrete fluidic region comprising a lower electrode (Fig. 9A; [00133] lines 5-6: electrodes placed within the cis and the trans chambers; thus each discrete chamber or well 24, i.e., the trans chamber, comprising an electrode), wherein there is no direct fluidic contact between the discrete fluidic regions (Fig. 9A: showing discrete trans chamber or well 24 are not in direct fluidic contact between each other), 
an array of layers of amphiphilic molecules (Fig. 9C: two bilayers 20, which are representative of an array of bilayers), wherein each layer of amphiphilic molecules separates one of the discrete fluidic regions from the upper fluidic region (Fig. 9A: indicating each bilayer 20 separating each discrete fluidic region, trans chamber 24, from the cis chamber 25),
wherein each nanopore (Fig. 9A: the pore/channel inside the pore molecule or channel molecule 14) of the array of at least 100 nanopores is disposed within one of 
an array of electronic circuits below the array of discrete fluidic regions ([00118] lines 4-5: manufacturing arrays of biological nanopores that operate independently of each other used very large arrays of integrated circuits; Fig. 9A; [0122] lines 2-3: a mixed-signal semiconductor wafer 15 comprising the analog and digital circuitry that is to be used serves as the base layer; thus the array of electronic circuits within the semiconductor wafer 15 is below the array of discrete fluidic regions);
wherein voltage is applied between the upper electrode and the lower electrodes ([00131] lines 1-3: means for applying an electric field between the cis- and trans-chambers are electrodes comprising an immersed anode and an immersed cathode; here the immersed anode and cathode are the upper electrode in the cis chamber and the lower electrode in the trans chamber), resulting in translocation of the nucleic acid molecules through the array of at least 100 nanopores (Fig. 9A: indicating a nucleic acid molecule through a pore/channel in one bilayer 20, which is one of the nucleic acid molecules translocating through the pore/channel of one of the bilayers 20), and whereby a measured electrical signal is used to determine sequences of the nucleic acid molecules ([Abstract] lines 3-4: determine rapidly (~>50 Hz) the nucleotide base sequence of a polynucleotide using signals generated by the interactions between the polynucleotide and the nanopore).

Akeson does not explicitly disclose each layer of amphiphilic molecules has an electrical resistance of at least 100 GΩ.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Akeson by adjusting the electrical resistance of each layer of the amphiphilic molecules at least 100 GΩ as suggested by Akeson951 because it is a suitable membrane resistance to provide for high resistance, low noise and stability ([0046] lines 1-3).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).

Akeson does not disclose each electronic circuit comprising an amplifier in electrical contact with the fluidic region above it.
However, Hibbs teaches apparatus and method for sensing a time varying ionic current in an electrolytic system (Title) comprising two electrodes ([Abstract] line 5; Fig. 3: electrodes 18 and 19) separated by a nanopore (Fig. 3; page 17, line 15: nanopore or orifice 22; Fig. 3: showing electrodes 18, 19 separated by orifice 22).  A first stage amplifier 26 is mounted directly onto substrate 16 in order to minimize the length of a wire 27 connecting amplifier 26 to electrode 19 (Fig. 3; page 14, lines 13-15) to reduce capacitance due to the wire (page 5, lines 9-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Akeson by incorporating an amplifier mounted on the substrate into each nanopore system as taught by Hibbs because it would minimize the length of the wire (page 14, lines 13-15) and thus reducing its capacitance (page 5, lines 9-10).  Since Akeson teaches manufacturing arrays of biological nanopores that operate independently of each other used very large arrays of integrated circuits (Akeson, [00118] lines 4-5) and the mixed-signal semiconductor wafer 15 comprising the analog and digital circuitry that is to be used serves as the base layer (Fig. 9A; [0122] lines 203), the combined device of Akeson and Hibbs would necessary result in each electronic circuit below the array of discrete fluidic regions comprising an amplifier in electrical contact with the fluidic region above it.

Regarding claim 73, Akeson teaches the device comprises a semiconductor ([0033] line 2: a mixed-signal semiconductor wafer) substrate in which the electronic circuits are formed (Fig. 9A; [0122] lines 2-3: a commercially available mixed-signal semiconductor wafer 15 comprising the analog and digital circuitry that is to be used serves as the base layer).

Regarding claim 74, Akeson teaches the electronic circuits further comprise analog to digital converters (Fig. 11: shows an analog voltage is fed to a pA detection & actuation circuit, which must be an analog to digital converter because it feeds a signal to a digital finite state machine; [00222] lines 1-2: the voltage control logic is programmed using a finite state machine (FSM) within the Lab VIEW 8 software; [00232] lines 2-4: the EWMA filter represents a digital implementation of an analog RC filter commonly used for signal smoothing in electrical engineering applications).

Regarding claim 76, Akeson teaches the nanopores comprise protein nanopores ([0013] lines 1-2: a pore molecule comprises a biological molecule, line 6: the biological molecule is α-hemolysin; [0060] line 1: a single α-hemolysin protein channel; Fig. 9C: indicating the pore/channel inside the pore molecule or channel molecule 14; here the pore/channel is deemed to be the nanopore).

Regarding claim 77, Akeson teaches the protein nanopores comprise alpha-hemolysin proteins ([0013] lines 1-2: a pore molecule comprises a biological molecule, 

Regarding claim 78, Akeson teaches the protein nanopores are within biological membranes ([0033] line 20: the thin film is a phospholipid bilayer; Fig. 9C: indicating the pore/channel inside the pore molecule or channel molecule 14 within the bilayer 20).

Regarding claim 79, Akeson teaches the nucleic acid molecules comprise DNA ([0034] lines 5-6: detect a polymer compound comprising a DNA hairpin structure; [0062] lines 1-2: distinguish DNA, DNA/KF complexes, or DNA/KF/dNTP complexes in the nanopore device).

Regarding claim 80, Akeson teaches the device comprises a substrate comprising a semiconductor component (Fig. 9A; [00122] line 2: a commercially available mixed-signal semiconductor wafer 15) bound to an insulator component (Fig. 9A; [00122] line 6: oxide 2).
Claim(s) 75 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akeson in view of Akeson951 and Hibbs, and further in view of Ling (WO 2004/085609).
Regarding claim 75, Akeson, Akeson951, and Hibbs disclose all limitation of claim 72 as applied to claim 72.  Akeson, Akeson951, and Hibbs do not disclose each discrete fluidic region has two electrodes, one disposed below each discrete fluidic region and one disposed above the discrete fluidic region, wherein the one disposed 
However, Ling teaches an independently electrically-addressable nanopore array that each pore being addressable electrical and independently in order to increase throughput (page 4, lines 15-17).  Fig. 1A illustrates a voltage-driven DNA translocation using a single α-hemolysin nanopore (Fig. 1A; page 2, lines 19-20), showing the fluidic region has two electrode, one disposed below the discrete fluidic region (Fig. 1A: showing the electrode (+) disposed below the discrete fluidic region) and one disposed above the discrete fluidic region (Fig. 1A: showing the electrode (-) disposed above the discrete fluidic region).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Akeson, Akeson951, and Hibbs by incorporating two electrodes disposed above and below each discrete fluidic region respective as taught by Ling because two electrodes for each fluidic region having one nanopore would enable each of the nanopore cab be independently addressed.  In order to make the idea practical, i.e., to reduce or avoid fluctuations in the ionic current due to DNA thermal motion (page 4, lines 3-4), one needs to use a high-throughput device such as an array of nanopores and each pore in the array has to be addressable electrically, and independently (page 4, lines 14-17).
The designation of “wherein the one disposed above each discrete fluidic region acts as a drive electrode, and the one disposed below each discrete fluidic region acts as a measurement electrode” is deemed to deemed to be statements with regard to the intended use.  In article claims, a claimed intended use must result in a structural 
Response to Arguments
Applicant’s arguments with respect to claims 72-81 have been considered but are unpersuasive in light of new grounds for rejection.  
Applicant argues the rejection of claim 72, as amended, being unpatentable over Akeson in view of Akeson-951 has been overcome (page 7, last two lines to page 8, line 1).  Applicant also argues the rejection of claim 75 being unpatentable over Akeson in view of Akeson-951 and further in view of Ling is overcome because claim 75 depends from claim 72 (page 8, section (b)).  These arguments are moot because the amended claim 72 is rejected being unpatentable over Akeson in view of Akeson-951 and Hibbs in current rejection.
Applicant argues claim 81 (or current amended 72) is not obvious over Akeson in view of Akeson-951 and Hibbs (page 9, section (c)) because (1) Hibbs fails to disclose, teach, or suggest an array of electronic circuits below the array of discrete fluidic regions (page 10, para. 4) and (2) Hibbs teaches an amplifier 26 is mounted above the fluidic regions (page 11, para. 2, lines 3-4).  These arguments are unpersuasive because (1) Akeson teaches an array of electronic circuits below the array of discrete 
Applicant argues Hibbs teaches the amplifier 26 is mounted directly onto the substrate 16 (page 12, para. 1), which extends across the top of electrolyte bath 4 and sensing volume 8 or the “fluidic regions” (page 13, para. 2, lines 3-4).  Applicant also argues Hibbs has structural features that are incompatible with the device recited in claim 72 (page 13, last para., lines 2-3) because the sensing volume 8 is disposed within the electrolyte bath 4 (page 14, para. 1, lines 2-3).  Based on these arguments, Applicant argues Hibbs would appear to teach away from “an array of electronic circuits below the array of discrete fluidic regions” in claim 72 (page 15, para. 2, lines 1-3).  These arguments are unpersuasive because (1) Akeson is relied on to teach an array of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795                 

/LUAN V VAN/           Supervisory Patent Examiner, Art Unit 1795